Citation Nr: 0030674	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  00-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1980, and from March 1983 to October 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  


REMAND

In a letter dated in November 2000, the veteran indicated he 
wished to appear personally at a hearing before a Veterans 
Law Judge at the RO in his state (Travel Board hearing).  

Accordingly, this case is hereby REMANDED for the following:  

The RO schedule the veteran for a Travel 
Board hearing at the earliest available 
opportunity.  If the veteran informs the 
RO that he no longer desires a hearing, 
that fact should clearly be documented in 
the veteran's claims folder and the case 
should be returned to the Board.  
Otherwise, the case should be returned in 
accordance with current procedures after 
the hearing is held.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 



(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


